             Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
OSEN LLC,                                                      :
                                                               :   Case No. 18-cv-6070-JSR
                                    Plaintiff,                 :
                                                               :
                  -against-                                    :
                                                               :
UNITED STATES DEPARTMENT OF STATE, :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x

                             DECLARATION OF MICHAEL J. RADINE

        Michael J. Radine declares as follows:

        1.       I am a member of the Bar of this Court and Counsel at Osen LLC, Plaintiff in the

action. I submit this declaration and exhibits attached hereto in support of Plaintiff’s Cross-Motion

for Summary Judgment and in Opposition to Defendant’s Motion for Summary Judgment.

        2.       I compared the unredacted body text of the cables produced by State to the versions

I obtained from WikiLeaks and found that the body text was essentially identical.

        3.       Exhibits 1-26, described below, constitute the cables Plaintiff is contesting as

including improper redactions. In each Exhibit, Plaintiff has provided the cable produced by State

and the corresponding version from WikiLeaks. Highlighting in the WikiLeaks version shows

what text was redacted from the State version.

        4.       Attached hereto as Exhibit 1 is a true and correct copy of a cable bearing the Bates

number C06627782 and the subject “CHARGE’S JULY 29 MEETING WITH NSA RUBAIE,”

along with a copy of the same cable published by WikiLeaks.

        5.       Attached hereto as Exhibit 2 is a true and correct copy of a cable bearing the Bates

number C06627783 and the subject “MCNS NOVEMBER 25, 2007 ADDRESSES SPD, CLCS,
            Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 2 of 7



AQI, RETURNEES, FOREIGN FIGHTERS, MOI FMS FUNDING DELAYS,” along with a copy

of the same cable published by WikiLeaks.

       6.       Attached hereto as Exhibit 3 is a true and correct copy of a cable bearing the Bates

number C06627785 and the subject “CG MEETING WITH SADRIST COR MEMBER,” along

with a copy of the same cable published by WikiLeaks.

       7.       Attached hereto as Exhibit 4 is a true and correct copy of a cable bearing the Bates

number C06627786 and the subject “JANUARY 7 MCNS: IRANIAN DIPLOMATS, BSP, AND

PIC AMONG TOPICS DISCUSSED,” along with a copy of the same cable published by

WikiLeaks.

       8.       Attached hereto as Exhibit 5 is a true and correct copy of a cable bearing the Bates

number C06627787 and the subject “MALIKI RESHAPES THE NATIONAL SECURITY

SYSTEM,” along with a copy of the same cable published by WikiLeaks.

       9.       Attached hereto as Exhibit 6 is a true and correct copy of a cable bearing the Bates

number C06627789 and the subject “TALABANI GIVES READOUT OF SYRIA VISIT,

PASSES MESSAGE FROM SULEIMANI,” along with a copy of the same cable published by

WikiLeaks.

       10.      Attached hereto as Exhibit 7 is a true and correct copy of a cable bearing the Bates

number C06627799 and the subject “CDA, CG AND PM DISCUSS DRAWDOWN OF U.S.

FORCES IN IRAQ, INTERCEPT OF AN IRANIAN UAV AND ARAB-KURD TENSIONS,”

along with a copy of the same cable published by WikiLeaks.

       11.      Attached hereto as Exhibit 8 is a true and correct copy of a cable bearing the Bates

number C06627801 and the subject “UK FOREIGN SECRETARY MILIBAND’S NOV. 17-18

TRIP TO DAMASCUS,” along with a copy of the same cable published by WikiLeaks.




                                                 2
         Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 3 of 7



       12.    Attached hereto as Exhibit 9 is a true and correct copy of a cable bearing the Bates

number C06627803 and the subject “SAMI AL-ASKERI DESCRIBES JANUARY 19 ATTACK

ON NSA RUBAIE,” along with a copy of the same cable published by WikiLeaks.

       13.    Attached hereto as Exhibit 10 is a true and correct copy of a cable bearing the Bates

number C06627804 and the subject “IRAQI NSA RUBAI ON AHMEDI-NEJAD’S VISIT –

CORRECTED COPY,” along with a copy of the same cable published by WikiLeaks.

       14.    Attached hereto as Exhibit 11 is a true and correct copy of a cable bearing the Bates

number C06627805 and the subject “COR MEMBER QASEM DAOUD DISCUSSES TEHRAN,

POTUS SPEECH,” along with a copy of the same cable published by WikiLeaks.

       15.    Attached hereto as Exhibit 12 is a true and correct copy of a cable bearing the Bates

number C06627807 and the subject “GARDEN CHATS WITH PAPA JA’FARI AND CREW,”

along with a copy of the same cable published by WikiLeaks.

       16.    Attached hereto as Exhibit 13 is a true and correct copy of a cable bearing the Bates

number C06627826 and the subject “AMB, CG AND PM DISCUSS SOFA, SOI,

AMBASSADOR’S TRIP TO ERBIL, GOI/KRG RELATIONS AND ELECTIONS LAW,” along

with a copy of the same cable published by WikiLeaks.

       17.    Attached hereto as Exhibit 14 is a true and correct copy of a cable bearing the Bates

number C06627810 and the subject “SHIA ISLAMIST PM CONTENDERS: NO PERFECT

CANDIDATE,” along with a copy of the same cable published by WikiLeaks.

       18.    Attached hereto as Exhibit 15 is a true and correct copy of a cable bearing the Bates

number C06627811 and the subject “SHIA POLITICO: JA’AFARI HAS TO GO,” along with a

copy of the same cable published by WikiLeaks.




                                                3
         Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 4 of 7



       19.    Attached hereto as Exhibit 16 is a true and correct copy of a cable bearing the Bates

number C06627815 and the subject “FM ZEBARI: SHIA FAR FROM DECISION ON PM

CANDIDATE, NEW GOVERNMENT FORMATION ALSO DISTANT,” along with a copy of

the same cable published by WikiLeaks.

       20.    Attached hereto as Exhibit 17 is a true and correct copy of a cable bearing the Bates

number C06627816 and the subject “NAVIGATING THE RIFT BETWEEN THE U.S. AND

IRAN – RUBAIE ON THE UIA’S BALANCING ACT,” along with a copy of the same cable

published by WikiLeaks.

       21.    Attached hereto as Exhibit 18 is a true and correct copy of a cable bearing the Bates

number C06627822 and the subject “ISLAMIC HUMAN RIGHTS ORGANIZATION ALLEGES

IRAQI FORCES DETAINEE ABUSE IN NINEWA,” along with a copy of the same cable

published by WikiLeaks.

       22.    Attached hereto as Exhibit 19 is a true and correct copy of a cable bearing the Bates

number C06627825 and the subject “IRAN MANAGING THE POSTBASRAH BACKLASH,”

along with a copy of the same cable published by WikiLeaks.

       23.    Attached hereto as Exhibit 20 is a true and correct copy of a cable bearing the Bates

number C06644492 and the subject “IRAQ PARLIAMENT SPEAKER MASHHADANI’S

MELTDOWN,” along with a copy of the same cable published by WikiLeaks.

       24.    Attached hereto as Exhibit 21 is a true and correct copy of a cable bearing the Bates

number C06627802 and the subject “MALIKI SCORES BIG AT APRIL 5 PCNS MEETING,”

along with a copy of the same cable published by WikiLeaks.

       25.    Attached hereto as Exhibit 22 is a true and correct copy of a cable bearing the Bates

number C06627781 and the subject “BUILDING A HOUSE ON SHIFTING SANDS—IRAN’S




                                                4
         Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 5 of 7



INFLUENCE IN IRAQ’S CENTER-SOUTH,” along with a copy of the same cable published by

WikiLeaks.

       26.     Attached hereto as Exhibit 23 is a true and correct copy of a cable bearing the Bates

number C06627795 and the subject “PM MALIKI RECOUNTS HIS JUNE 7-9 VISIT TO

TEHRAN,” along with a copy of the same cable published by WikiLeaks.

       27.     Attached hereto as Exhibit 24 is a true and correct copy of a cable bearing the Bates

number C06627796 and the subject “SECURITY IN SADR CITY AND BAGHDAD:

PROGRESS IS SLOW,” along with a copy of the same cable published by WikiLeaks.

       28.     Attached hereto as Exhibit 25 is a true and correct copy of a cable bearing the Bates

number C06627797 and the subject “FOREIGN MINISTER: IRAN WILL ESCALATE

CONFRONTATION WITH US IN IRAQ,” along with a copy of the same cable published by

WikiLeaks.

       29.     Attached hereto as Exhibit 26 is a true and correct copy of a cable bearing the Bates

number C06627798 and the subject “ANALYSIS OF MAY 12 16-POINT SADR CITY

CEASEFIRE AGREEMENT,” along with a copy of the same cable published by WikiLeaks.

       30.     Attached hereto as Exhibit 27 is a true and correct copy of the Stipulation of

Expected Testimony of Mr. Patrick Hoeffel, witness for the United States, United States v. Bradley

E. Manning, Chelsea Manning’s court martial.

       31.     Attached hereto as Exhibit 28 is a true and correct copy of the Statement in Support

of Providence Inquiry, United States v. Bradley E. Manning, submitted as appellate exhibit 499 in

Manning, No. ARMY 20130739 (U.S. Army Ct. of Crim. Appeals May 31, 2018).

       32.     Attached hereto as Exhibit 29 is a true and correct copy of an excerpt of the Final

Report of the Department of Defense Information Review Task Force, dated June 15, 2011,




                                                 5
            Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 6 of 7



retrieved    from   the   National    Security   Archive    at   George   Washington      University

(https://nsarchive2.gwu.edu//dc.html?doc=3933088-Department-of-Defense-Final-Report-of-the)

       33.      Attached hereto as Exhibit 29 is a true and correct copy of a “SECDEF Weekly

Update,” sent by former Multi-National Force-Iraq (“MNF-I”) Commander General David

Petraeus to Secretary of Defense Robert Gates, dated October 28-November 3, 2007.

       34.      Attached hereto as Exhibit 30 is a true and correct copy of a “SECDEF Weekly

Update,” sent by former MNF-I Commander General David Petraeus to Secretary of Defense

Robert Gates, dated February 24-March 2, 2007.

       35.      Attached hereto as Exhibit 31 is a true and correct copy of a “SECDEF Weekly

Update,” sent by former MNF-I Commander General David Petraeus to Secretary of Defense

Robert Gates, dated November 11-17, 2007.

       36.      Attached hereto as Exhibit 32 is a true and correct copy of a “SECDEF Weekly

Update,” sent by former MNF-I Commander General David Petraeus to Secretary of Defense

Robert Gates, dated June 3-9, 2007.

       37.      Attached hereto as Exhibit 33 is a true and correct copy of a Situational Update

presented by Brigadier General Kevin J. Bergner, dated July 2, 2007 (the listed website,

www.MNF-Iraq.com, was a website used by the U.S. government to publish Iraq-related materials

during the relevant period).

       38.      Attached hereto as Exhibit 34 is a true and correct copy of a U.S. Army Information

Paper regarding seven detainees captured in Iraq. The paper was produced by U.S. Central

Command to Plaintiff pursuant to a FOIA request.

       39.      Attached hereto as Exhibit 35 is a true and correct copy of a report issued by Multi-

National Division-Baghdad (a component of Multi-National Force-Iraq) entitled “Defeat Special




                                                  6
          Case 1:18-cv-06070-JSR Document 20 Filed 11/20/18 Page 7 of 7



Groups & Criminals,” dated April 28, 2008. The report was produced by U.S. Central Command

to Plaintiff pursuant to a FOIA request.

       40.     Attached hereto as Exhibit 36 is a true and correct copy of a report issued by Multi-

National Corps-Iraq entitled “Analysis of Iraqi and Coalition End States.” The document is

undated but was likely published in 2005 or early-mid 2006 (see page 22). The report was produced

by U.S. Central Command to Plaintiff pursuant to a FOIA request.

       41.     Attached hereto as Exhibit 37 is an excerpt from a true and correct copy of a U.S.

Department of State Report entitled “Country Reports on Terrorism 2007,” dated April 2008. State

Department Country Reports are available on the State website: https://www.state.gov/j/ct/rls/crt/.

       42.     Attached hereto as Exhibit 38 is an excerpt from a true and correct copy of the

Tactical Interrogation Report, dated April 13, 2007, relating to an interrogation of Qais Khazali

performed on April 1, 2007. The report was produced by U.S. Central Command pursuant to

declassification review.

       43.     Attached hereto as Exhibit 39 is a true and correct copy of an MNF-I document

entitled “MNF Iraq Update,” dated August 1, 2007. The report was produced by U.S. Central

Command to Plaintiff pursuant to a FOIA request.

       44.     Attached hereto as Exhibit 40 is a true and correct copy of a Multi-National

Division-Baghdad document entitled “Combined Sadr City Operations Update,” dated March 30,

2008. The report was produced by U.S. Central Command to Plaintiff pursuant to a FOIA request.

       I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York on November 20, 2018.

                                             /s/ Michael J. Radine




                                                 7
